

116 S4413 IS: To improve the response of the Department of Defense to threats to United States forces worldwide from small unmanned aircraft systems. 
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4413IN THE SENATE OF THE UNITED STATESAugust 4, 2020Ms. Hassan (for herself and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo improve the response of the Department of Defense to threats to United States forces worldwide from small unmanned aircraft systems. 1.Department of Defense response to threats to United States forces worldwide from small unmanned aircraft systems(a)FindingsCongress makes the following findings:(1)United States military forces face an ever increasing and constantly evolving threat from small unmanned aircraft systems in operations worldwide, whether in the United States or abroad.(2)The Department of Defense is already doing important work to address the threats from small unmanned aircraft systems worldwide, though the need for engagement in that area continues.(b)Executive agent(1)In generalThe Secretary of the Army is the executive agent of the Department of Defense for programs, projects, and activities to counter small unmanned aircraft systems, groups 1, 2, and 3 (known as Counter Small Unmanned Aircraft Systems for Unmanned Aircraft Groups 1, 2, and 3 and in this section referred to collectively as the Counter-Small Unmanned Aircraft Systems Program).(2)FunctionsThe functions of the Secretary as executive agent shall be as follows:(A)To develop the strategy required by subsection (c). (B)To carry out such other activities to counter threats to United States forces worldwide from small unmanned aircraft systems as the Secretary of Defense and the Secretary of the Army consider appropriate.(3)StructureThe Secretary as executive agent shall carry out the functions specified in paragraph (2) through such administrative structures as the Secretary considers appropriate.(c)Strategy To counter threats from small unmanned aircraft systemsNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army, as executive agent for the Counter-Small Unmanned Aircraft Systems Program, shall develop and submit to relevant committees of Congress a strategy for the Armed Forces to effectively counter threats from small unmanned aircraft systems worldwide. (d)Report on executive agent activities(1)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of the Army, as executive agent for the Counter-Small Unmanned Aircraft Systems Program, shall submit to Congress a report on the Counter-Small Unmanned Aircraft Systems Program.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A description and assessment of the structure and activities of the executive agent as established and put in place by the Secretary, including any obstacles hindering the effective discharge of its functions and activities, including limitations in authorities or policy.(B)Recommendations for legislative or administration action for any changes to statutes, policies, or plans that may be required in order to optimize the use by the Armed Forces of counter-small unmanned aircraft systems.(C)An assessment of the implementation of the strategy required by subsection (c), and a description of any updates to the strategy that are required in light of evolving threats to the Armed Forces from small unmanned aircraft systems.(e)Report on threat from small unmanned aircraft systems(1)Report requiredNot later than 180 days after the submittal of the strategy required by subsection (c), the Secretary of Defense shall submit to the appropriate committees of Congress a report that sets forth a direct comparison between the threats United States forces worldwide face from small unmanned aircraft systems and the capabilities of the United States to counter such threats. The report shall be submitted in classified form.(2)CoordinationThe Secretary shall prepare the report required by paragraph (1) in coordination with the Director of National Intelligence, other appropriate officials of the intelligence community, and such other officials in the United States Government as the Secretary considers appropriate.(3)ElementsThe report required by paragraph (1) shall include the following:(A)An evaluation and assessment of the current and evolving threat being faced by United States forces worldwide from small unmanned aircraft systems.(B)A description of the counter-small unmanned aircraft systems acquired by the Department of Defense as of the date of the enactment of this Act, and an assessment whether such systems are adequate to meet the current and evolving threat described in subparagraph (A).(f)Independent assessment of Counter-Small Unmanned Aircraft Systems Program(1)AssessmentNot later than 60 days after the submittal of the strategy required by subsection (c), the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct an assessment of the efficacy of the Counter-Small Unmanned Aircraft Systems Program.(2)ElementsThe assessment conducted pursuant to paragraph (1) shall include the following:(A)An identification of metrics to assess progress in the implementation of the strategy required by subsection (c), which metrics shall take into account the threat assessment required for purposes of subsection (e).(B)An assessment of progress, and key challenges, in the implementation of the strategy using such metrics, and recommendations for improvements in the implementation of the strategy.(C)An assessment of the extent to which the Department of Defense is coordinating adequately with other departments and agencies of the United States Government, and other appropriate entities, in the development and procurement of counter-small unmanned aircraft systems for the Department.(D)An assessment of the extent to which the designation of the Secretary of the Army as executive agent for the Counter-Small Unmanned Aircraft Systems Program has reduced redundancies and increased efficiencies in procurement of counter-small unmanned aircraft systems.(E)An assessment whether United States technological progress on counter-small unmanned aircraft systems is sufficient to maintain a competitive edge over the small unmanned aircraft systems technology available to United States adversaries. (3)ReportNot later than one year after entry into the contract referred to in paragraph (1), the Secretary shall submit to the congressional defense committees a report setting forth the results of the assessment required under the contract. (g)DefinitionsIn this section:(1)The term appropriate committees of Congress  means—(A)the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and(B)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives. (2)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.